EXHIBIT 10.7


HOWMET AEROSPACE INC.
2013 HOWMET AEROSPACE STOCK INCENTIVE PLAN
TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS
Effective September 30, 2020
These terms and conditions, including Appendices A and B attached hereto, (the
“Award Terms”) are authorized by the Compensation and Benefits Committee of the
Board of Directors. They are deemed to be incorporated into and form a part of
every Award of Restricted Share Units issued on or after September 30, 2020
under the 2013 Howmet Aerospace Stock Incentive Plan, as amended and restated
and as may be further amended from time to time (the “Plan”), with the exception
of any Award of Restricted Share Units that is issued pursuant to a specific
award agreement.
Terms that are defined in the Plan have the same meanings in the Award Terms.
General Terms and Conditions
1. Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Terms. If the Plan and the Award Terms are inconsistent,
the provisions of the Plan will govern. Interpretations of the Plan and the
Award Terms by the Committee are binding on the Participant and the Company. A
Restricted Share Unit is an undertaking by the Company to issue the number of
Shares indicated in the Participant’s account at Merrill Lynch’s OnLine website
www.benefits.ml.com, subject to the fulfillment of certain conditions, except to
the extent otherwise provided in the Plan or herein. A Participant has no voting
rights or rights to receive dividends on Restricted Share Units, but the Board
of Directors may authorize that dividend equivalents be accrued and paid on
Restricted Share Units upon vesting in accordance with paragraphs 2 and 4 below.
Vesting and Payment
2. A Restricted Share Unit vests on the third anniversary date of the grant date
and will be paid to the Participant in Shares on the vesting date or within 90
days thereafter.
3. Except as provided in paragraph 4, if a Participant’s employment with the
Company (including its Subsidiaries) is terminated before the Restricted Share
Unit vests, the Award is forfeited and is automatically canceled.
4. The following are exceptions to the vesting rules:

 • 
Death or Disability: a Restricted Share Unit held by a Participant, who dies
while an Employee or who is permanently and totally disabled while an Employee,
is not forfeited but vests and is paid on the original stated vesting date set
forth in paragraph 2.

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.

 • 
Change in Control: a Restricted Share Unit vests if a Replacement Award is not
provided following certain Change in Control events, as described in the Plan.
If the Change in Control qualifies as a “change in control event” within the
meaning of Treas. Reg. § 1.409A-3(i)(5), the vested Restricted Share Unit will
be paid to the Participant within 30 days following the Change in Control. If
the Change in Control does not so qualify, the vested Restricted Share Unit will
be paid to the Participant on the original stated vesting date set forth in
paragraph 2.
 • 
Termination Following Change in Control: as further described in the Plan, if a
Replacement Award is provided following a Change in Control, but within 24
months of such Change in Control the Participant’s employment is terminated
without Cause (as defined in the Howmet Aerospace Inc. Change in Control
Severance Plan) or by the Participant for Good Reason (as defined in the Howmet
Aerospace Inc. Change in Control Severance Plan), the Replacement Award will
vest and will be paid to the Participant on the original stated vested date set
forth in paragraph 2.
 • 
Retirement: a Restricted Share Unit is not forfeited if it is held by a
Participant who retires at least 6 months after the grant date under a Company
or Subsidiary plan (or if there is no Company or Subsidiary plan, a government
retirement plan) in which the Participant is eligible for an immediate payment
of a retirement benefit. In such event, the Restricted Share Unit vests and is
paid in accordance with the original vesting schedule of the grant set forth in
paragraph 2. Immediate commencement of a deferred vested pension benefit under a
Company or Subsidiary retirement plan is not considered a retirement for these
purposes.
 • 
Divestiture: if a Restricted Share Unit is held by a Participant who is to be
terminated from employment with the Company or a Subsidiary as a result of a
divestiture of a business or a portion of a business of the Company and the
Participant either becomes an employee of (or is leased or seconded to) the
entity acquiring the business on the date of the closing, or the Participant is
not offered employment with the entity acquiring the business and is terminated
by the Company or a Subsidiary within 90 days of the closing of the sale, then,
at the discretion of the Chief Executive Officer of the Company, the Restricted
Share Unit will not be forfeited and will vest and be paid in accordance with
the original vesting schedule set forth in paragraph 2. For purposes of this
paragraph, employment by “the entity acquiring the business” includes employment
by a subsidiary or affiliate of the entity acquiring the business; and
“divestiture of a business” means the sale of assets or stock resulting in the
sale of a going concern. “Divestiture of a business” does not include a plant
shut down or other termination of a business.

5. A Participant will receive one Share upon the vesting and payment of a
Restricted Share Unit.



--------------------------------------------------------------------------------



Taxes
6. All taxes required to be withheld under applicable tax laws in connection
with a Restricted Share Unit must be paid by the Participant at the appropriate
time under applicable tax laws. The Company may satisfy applicable tax
withholding obligations by any of the means set forth in Section 15(l) of the
Plan, but will generally withhold from the Shares to be issued upon payment of
the Restricted Share Unit that number of Shares with a fair market value on the
vesting date equal to the taxes required to be withheld at the minimum required
rates or, to the extent permitted under applicable accounting principles, at up
to the maximum individual tax rate for the applicable tax jurisdiction, which
include, for Participants subject to taxation in the United States, applicable
income taxes, federal and state unemployment compensation taxes and FICA/FUTA
taxes. Notwithstanding the foregoing, if the Participant is subject to the
short-swing profit rules of Section 16(b) of the Securities Exchange Act of
1934, as amended, the Company will withhold Shares from the Shares to be issued
upon payment of the Restricted Share Unit, as described herein, and will not use
the other means set forth in the Plan unless approved by the Committee or in the
event that withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences. Further,
notwithstanding anything herein to the contrary, the Company may cause a portion
of the Restricted Share Units to vest prior to the stated vesting date set forth
in paragraph 2 in order to satisfy any Tax-Related Items that arise prior to the
date of settlement of the Restricted Share Units; provided that to the extent
necessary to avoid a prohibited distribution under Section 409A of the Code, the
number of Restricted Share Units so accelerated and settled shall be with
respect to a number of Shares with a value that does not exceed the liability
for such Tax-Related Items.
Beneficiaries
7. If permitted by the Company, Participants will be entitled to designate one
or more beneficiaries to receive all Restricted Share Units that have not yet
vested at the time of death of the Participant. All beneficiary designations
will be on beneficiary designation forms approved for the Plan. Copies of the
form are available from the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com
8. Beneficiary designations on an approved form will be effective at the time
received by the Communications Center on Merrill Lynch’s
OnLine® website www.benefits.ml.com. A Participant may revoke a beneficiary
designation at any time by written notice to the Communications Center on
Merrill Lynch’s OnLine® website www.benefits.ml.com or by filing a new
designation form. Any designation form previously filed by a Participant will be
automatically revoked and superseded by a later-filed form.
9. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.
10. The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.
11. Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units upon vesting. Unless otherwise indicated,
all such beneficiaries will have an equal, undivided interest in all such
Restricted Share Units.
12. Should a beneficiary die after the Participant but before the Restricted
Share Unit is paid, such beneficiary’s rights and interest in the Award will be
transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a Restricted Share Unit, nor will any
person claiming on behalf of such individual. Unless otherwise specifically
indicated by the Participant on the beneficiary designation form, beneficiaries
designated by class (such as “children,” “grandchildren” etc.) will be deemed to
refer to the members of the class living at the time of the Participant’s death,
and all members of the class will be deemed to take “per capita.”
2

--------------------------------------------------------------------------------



13. If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Restricted Share Units that have not yet
vested or been paid at the time of death of the Participant will be paid to the
Participant’s legal heirs pursuant to the Participant’s last will and testament
or by the laws of descent and distribution.
Adjustments
14. In the event of an Equity Restructuring, , the Committee will equitably
adjust the Restricted Share Unit as it deems appropriate to reflect the Equity
Restructuring, which may include (i) adjusting the number and type of securities
subject to the Restricted Share Unit; and (ii) adjusting the terms and
conditions of the Restricted Share Unit. The adjustments provided under this
paragraph 14 will be nondiscretionary and final and binding on all interested
parties, including the affected Participant and the Company; provided that the
Committee will determine whether an adjustment is equitable.
Repayment/Forfeiture
15. Notwithstanding anything to the contrary herein, pursuant to Section 15(e)
of the Plan the Committee has full power and authority, to the extent permitted
by governing law, to determine that the Restricted Share Unit will be canceled
or suspended at any time prior to a Change in Control: (i) if the Participant,
without the consent of the Committee, while employed by the Company or a
Subsidiary or after termination of such employment, becomes associated with,
employed by, renders services to or owns any interest (other than an interest of
up to 5% in a publicly traded company or any other nonsubstantial interest, as
determined by the Committee) in any business that is in competition with the
Company or any Subsidiary; (ii) in the event of the Participant’s willful
engagement in conduct which is injurious to the Company or any Subsidiary,
monetarily or otherwise; (iii) in the event of an Executive Officer’s misconduct
described in Section 15(f) of the Plan; or (iv) in order to comply with
applicable laws as described in Section 15(h) of the Plan.
Further, as an additional condition of receiving the Restricted Share Unit, the
Participant agrees that the Restricted Share Unit and any benefits or proceeds
the Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company to the extent required (i) under the terms of any
recoupment or “clawback” policy adopted by the Company to comply with applicable
laws or with the Company’s Corporate Governance Guidelines or other similar
requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Terms without the
Participant’s consent) or (ii) to comply with any requirements imposed under
applicable laws and/or the rules and regulations of the securities exchange or
inter-dealer quotation system on which the Shares are listed or quoted,
including, without limitation, pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010. Further, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of the Restricted Share Unit for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.
Miscellaneous Provisions
16. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to
the contrary in the Award Terms, no Shares issuable upon vesting of the
Restricted Share Units, and no certificate representing all or any part of such
Shares, shall be issued or delivered if, in the opinion of counsel to the
Company, such issuance or delivery would cause the Company to be in violation
of, or to incur liability under, any local, state, federal or foreign securities
or exchange control law, or rule, regulation or procedure of any U.S. national
securities exchange upon which any securities of the Company are listed, or any
listing agreement with any such securities exchange, or any other requirement of
law or of any local, state, federal or foreign administrative or regulatory body
having jurisdiction over the Company or a Subsidiary.
17. Non-Transferability. The Restricted Share Units are non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of
3

--------------------------------------------------------------------------------



descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
18. Shareholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Unit shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.
19. Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.
20. Severability and Judicial Modification. If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.
21. Successors. The Award Terms shall be binding upon and inure to the benefit
of the Company and its successors and assigns, on the one hand, and the
Participant and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.
22. Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or working outside the United States, the Restricted
Share Unit shall be subject to the additional terms and conditions set forth in
Appendix A to the Award Terms and to any special terms and conditions for the
Participant’s country set forth in Appendix B to the Award Terms. Moreover, if
the Participant relocates outside the United States or relocates between the
countries included in Appendix B, the additional terms and conditions set forth
in Appendix A and the special terms and conditions for such country set forth in
Appendix B will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendices constitute part of the Award
Terms.
23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Share Unit and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
24. Compliance with Code Section 409A. It is intended that the Restricted Share
Right granted pursuant to the Award Terms be compliant with Section 409A of the
Code and the Award Terms shall be interpreted, construed and operated to reflect
this intent. Notwithstanding the foregoing, the Award Terms and the Plan may be
amended at any time, without the consent of any party, to the extent necessary
or desirable to satisfy any of the requirements under Section 409A of the Code,
but the Company shall not be under any obligation to make any such amendment.
Further, the Company and its Subsidiaries do not make any representation to the
Participant that the Restricted Share Right granted pursuant to the Award Terms
satisfies the requirements of Section 409A of the Code, and the Company and its
Subsidiaries will have no liability or other obligation to indemnify or hold
harmless the Participant or any other party for any tax, additional tax,
interest or penalties that the Participant or any other party may incur in the
event that any provision of the Award Terms or any amendment or modification
thereof or any other action taken with respect thereto, is deemed to violate any
of the requirements of Section 409A of the Code.
4

--------------------------------------------------------------------------------



25. Waiver. A waiver by the Company of breach of any provision of the Award
Terms shall not operate or be construed as a waiver of any other provision of
the Award Terms, or of any subsequent breach by the Participant or any other
Participant.
26. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
27. Governing Law and Venue. As stated in the Plan, the Restricted Share Unit
and the provisions of the Award Terms and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share Unit
will be exclusively in the courts in the State of New York, County of New York,
including the Federal Courts located therein (should Federal jurisdiction
exist).
28. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
29. Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto.
Acceptance of Award
30. In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Restricted Share Unit by notifying the
Company within 30 days of the grant date that he or she does not accept the
Restricted Share Unit. The Participant’s acceptance of the Restricted Share Unit
constitutes the Participant’s acceptance of and agreement with the Award Terms.
Notwithstanding the foregoing, if required by the Company, the Participant will
provide a signed copy of the Award Terms in such manner and within such
timeframe as may be requested by the Company. The Company has no obligation to
issue Shares to the Participant if the Participant does not accept the
Restricted Share Unit.
Performance Feature
31. If the vesting of a Restricted Share Unit is subject to a performance
condition, the following additional terms and conditions will apply to that
Award:

 • The Participant will have the right to receive from 0% to 200% of the number
of Shares indicated on the grant date, based on achievement of performance goals
established by the Committee for that Award. • The performance period is three
years. Attainment of performance goals for the three-year period will be
determined or certified, as applicable, by the Committee on a date as soon as
practicable following the end of the performance period (the “Determination
Date”). • 
Notwithstanding paragraph 2 of the Award Terms, the vesting date of the Award
shall be the later of the date set forth in paragraph 2 and the Determination
Date. To vest in the Award, the Participant must remain employed with the
Company or a Subsidiary until such vesting date, except as otherwise set forth
in paragraph 4. In any case, except where payment of the Award is made upon a
Change in Control within the meaning of Treas. Reg. § 1.409A-3(i)(5), in no
event will payment of the Award occur outside of the time period set forth in
paragraph 2.
 • In the event of termination of the Participant’s employment with the Company
(including its Subsidiaries) before the vesting of the Restricted Share Unit by
reason of death, disability, retirement or divestiture, each as described in
paragraph 4, payment of the Restricted Share Unit will be based on the extent to
which the performance objectives established by the Committee have been attained
following the end of the performance period. • In the event of a Change in
Control, the performance feature of the Award will cease to apply and the Award
will be converted into a time-based award in accordance with the formula set
forth in Section 12(a)(v) of the Plan. The vesting and payment of such Award
will then be governed in accordance with paragraph 4.







5


--------------------------------------------------------------------------------



APPENDIX A
TO THE HOWMET AEROSPACE INC.
2013 Howmet Aerospace Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants
This Appendix A contains additional (or, if so indicated, different) terms and
conditions that govern the Restricted Share Units if the Participant resides
and/or works outside of the United States. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Terms and Conditions for Restricted Share Units (the “Terms and Conditions”).
A. Termination. This provision supplements paragraph 3 of the Terms and
Conditions.
The Company will determine when the Participant is no longer providing services
for purposes of the Restricted Share Units (including whether the Participant
may still be considered to be providing services while on a leave of absence).
B. Responsibility for Taxes. This provision replaces paragraph 6 of the Terms
and Conditions (except if the Participant is subject to the short-swing profit
rules of Section 16(b) of the Securities Exchange Act of 1934, as amended).
The Participant acknowledges that, regardless of any action taken by the Company
or, if different, the Subsidiary that employs the Participant (the “Employer”),
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of these Restricted Shares
Units, including, but not limited to, the grant, vesting or settlement of
Restricted Shares Units, the subsequent sale of Shares acquired pursuant to the
Restricted Share Unit and the receipt of any dividends or dividend equivalents;
and (b) do not commit to and are under no obligation to structure the terms of
the Restricted Share Units or any aspect of the Restricted Share Units to reduce
or eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. The Participant shall not make any claim against the
Company, the Employer or any other Subsidiary, or their respective board,
officers or employees related to Tax-Related Items arising from this Award.
Furthermore, if the Participant has become subject to tax in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by one or a combination of the following: (i)
requiring a cash payment from the Participant; (ii) withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer, (iii) withholding from the proceeds of the sale of
Shares acquired pursuant to the Restricted Share Units, either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization without further consent);
(iv) withholding from the Shares subject to Restricted Share Units; and/or (v)
any other method of withholding determined by the Company and permitted by
applicable law.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash (with no entitlement to the Share equivalent) or, if not refunded, the
Participant may seek a refund from the local tax
A-1

--------------------------------------------------------------------------------



authorities. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, the Participant is deemed, for tax purposes, to have been issued the
full number of Shares subject to the vested Restricted Shares Units,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items.
Finally, the Participant shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
C.    Nature of Award. In accepting the Restricted Share Units, the Participant
acknowledges, understands and agrees that:
     a.    the Plan is established voluntarily by the Company, is discretionary
in nature and may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
     b.    this Award of Restricted Share Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
Restricted Share Units, or benefits in lieu of Restricted Share Units, even if
Restricted Share Units have been granted in the past;
     c.    all decisions with respect to future Restricted Share Units or other
Awards, if any, will be at the sole discretion of the Company;
     d.    this Award of Restricted Share Units and the Participant’s
participation in the Plan shall not create a right to, or be interpreted as
forming or amending an employment or service contract with the Company and shall
not interfere with the ability of the Employer to terminate the Participant’s
employment contract (if any) at any time;
     e.    the Participant’s participation in the Plan is voluntary;
     f.    this Award of Restricted Share Units and the Shares acquired under
the Plan, and the income from and value of same, are not intended to replace any
pension rights or compensation;
    g.    this Award of Restricted Share Units and the Shares acquired under the
Plan, and the income from and value of same, are not part of normal or expected
compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
     h.    the future value of the Shares subject to the Restricted Share Units
is unknown , indeterminable and cannot be predicted with certainty;
     i.    unless otherwise agreed with the Company, Restricted Share Units and
the Shares acquired under the Plan, and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Participant may provide as a director of any Subsidiary;
     j.    no claim or entitlement to compensation or damages shall arise from
forfeiture of any portion of this Award of Restricted Share Units resulting from
termination of the Participant’s employment and/or service relationship (for any
reason whatsoever and regardless of whether later found to be invalid or in
breach of applicable laws in the jurisdiction where the Participant is employed
or the terms of the Participant’s employment agreement, if any);
     k.    unless otherwise provided in the Plan or by the Company in its
discretion, this Award of Restricted Share Units and the benefits under the Plan
evidenced by these Award Terms do not create any entitlement to have this Award
of Restricted Share Units or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
A-2

--------------------------------------------------------------------------------



     l.    neither the Company, the Employer nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Share Units or of any amounts due to the Participant pursuant to the
Restricted Share Units or the subsequent sale of any Shares acquired under the
Plan.
D. Data Privacy. Howmet’s Employee Data Protection/Privacy Notice applies to the
processing and transfer of the Participant’s personal data. The notice may be
found here: Howmet Employee Data Protection/Privacy Notice. The Participant can
also request a copy of the notice via email at privacy@howmet.com.
E. Retirement. Notwithstanding paragraph 4 of the Terms and Conditions, if the
Company receives an opinion of counsel that there has been a legal judgment
and/or legal development in the Participant’s jurisdiction that would likely
result in the favorable treatment applicable to the Restricted Share Units
pursuant to paragraph 4 being deemed unlawful and/or discriminatory, then the
Company will not apply the favorable treatment at the time of the Participant’s
retirement, and the Restricted Share Units will be treated as set forth in the
remaining provisions of paragraph 4 of the Terms and Conditions.
F. Language. The Participant acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of the Award Terms.
Furthermore, if the Participant has received these Award Terms, or any other
document related to this Award of Restricted Share Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
G. Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the broker’s country, or the country in
which the Shares are listed, the Participant may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect his or her ability to accept, acquire, sell, or attempt to sell or
otherwise dispose of Shares or rights to Shares (e.g., Restricted Share Units),
or rights linked to the value of Shares, during such times as he or she is
considered to have “inside information” regarding the Company (as defined by
applicable laws or regulations in the applicable jurisdictions, including the
United States and the Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before possessing inside information. Furthermore, the Participant may be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them to otherwise buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should consult his or her personal advisor on this matter.
H. Foreign Asset/Account Reporting Requirements, Exchange Controls and Tax
Requirements. The Participant acknowledges that his or her country may have
certain foreign asset and/or account reporting requirements and exchange
controls which may affect his or her ability to acquire or hold Shares under the
Plan or cash received from participating in the Plan (including from any
dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside his or her country. The Participant
understands that he or she may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The
Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with all such requirements, and that the Participant should
consult his or her personal legal and tax advisors, as applicable, to ensure the
Participant’s compliance.


A-3


--------------------------------------------------------------------------------



APPENDIX B
TO THE HOWMET AEROSPACE INC.
2013 Howmet Aerospace Stock Incentive Plan
Terms and Conditions for Restricted Share Units
For Non-U.S. Participants
Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Terms and Conditions for Restricted Share Units (the
“Terms and Conditions”).
Terms and Conditions
This Appendix B includes special terms and conditions that govern Restricted
Share Units if the Participant resides and/or works in one of the countries
listed below.
If the Participant is a citizen or resident of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of Restricted Share
Units or is considered a resident of another country for local law purposes, the
Committee shall, in its discretion, determine to what extent the special terms
and conditions contained herein shall be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls, tax and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of April
2020. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that the Participant not rely on the information in
this Appendix B as the only source of information relating to the consequences
of participation in the Plan because the information may be out of date at the
time the Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
country in which the Participant currently works and/or resides, or if the
Participant transfers to another country after the grant of the Restricted Share
Unit, or is considered a resident of another country for local law purposes, the
information contained herein may not be applicable to the Participant in the
same manner.
AUSTRALIA
Terms and Conditions
Australia Offer Document. The grant of Restricted Share Units is intended to
comply with the provisions of the Corporations Act, 2001, Australian Securities
& Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order
14/1000. Additional details are set forth in the Offer Document to Australian
resident employees, which is being provided to the Participant with the Award
Terms.
Notifications
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on the Participant’s behalf. If there is no Australian bank involved in the
transfer, the Participant will be responsible for filing the report.
B-1

--------------------------------------------------------------------------------



Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
AUSTRIA
Notifications
Exchange Control Information. If the Participant holds Shares obtained through
the Plan outside of Austria, the Participant must submit a report to the
Austrian National Bank. An exemption applies if the value of the Shares as of
any given quarter does not meet or exceed €30,000,000 or as of December 31 does
not meet or exceed €5,000,000. If the former threshold is exceeded, quarterly
obligations are imposed, whereas if the latter threshold is exceeded, annual
reports must be given.
When Shares are sold or cash dividends or dividend equivalent payments are
received, there may be exchange control obligations if the cash received is held
outside Austria. If the transaction volume of all the Participant’s accounts
abroad meets or exceeds a certain threshold, the movements and balances of all
accounts must be reported monthly, as of the last day of the month, on or before
the fifteenth of the following month.
BELGIUM
Notifications
Foreign Asset/Account Reporting Information. If the Participant is a Belgian
resident, the Participant is required to report any bank accounts opened and
maintained outside of Belgium (e.g., brokerage accounts opened in connection
with the Plan) on his or her annual tax return. In a separate report, the
Participant is required to provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which any such account was opened). This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium, www.nbb.be, under Kredietcentrales / Centrales des
crédits caption. The Participant should consult with his or her personal tax
advisor to determine his or her personal reporting obligations.
BRAZIL
Terms and Conditions
Compliance with Law. By accepting the Restricted Share Units, the Participant
acknowledges that he or she agrees to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with the vesting of the
Restricted Share Units, the sale of the Shares acquired under the Plan and the
receipt of any dividends.
Acknowledgement of Nature of the Grant. This provision supplements paragraph C
“Nature of Award” of Appendix A:
By accepting the Restricted Share Units, the Participant agrees that he or she
is making an investment decision, the Shares will be issued to the Participant
only if the vesting conditions are met and any necessary services are rendered
by the Participant over the vesting period, and the value of the underlying
Shares is not fixed and may increase or decrease in value over the vesting
period without compensation to the Participant.
Notifications
Exchange Control Information. If the Participant is a resident of or domiciled
in Brazil, he or she will be required to submit an annual declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of the assets and rights is equal to or greater than US$100,000. If such
amount exceeds US$100,000,000, the declaration must be submitted quarterly.
Assets and rights that must be reported include Shares acquired under the Plan.
B-2

--------------------------------------------------------------------------------



Tax on Financial Transactions (IOF). Repatriation of funds (e.g., sale proceeds)
into Brazil and the conversion of USD into BRL associated with such fund
transfers may be subject to the Tax on Financial Transactions. It is the
Participant’s responsibility to comply with any applicable Tax on Financial
Transactions arising from the Participant’s participation in the Plan. The
Participant should consult with his or her personal tax advisor for additional
details.
CANADA
Terms and Conditions
Award Settled Only in Shares. Notwithstanding any discretion in the Plan, the
Award of Restricted Share Units shall be settled in Shares only. The Participant
is not entitled to receive a cash payment pursuant to the Award.
Termination of Service. The following provision replaces paragraph A
“Termination” of Appendix A:
For purposes of the Restricted Share Units, in the event of termination of the
Participant’s employment relationship (whether or not in breach of local labor
laws), except as otherwise expressly set forth in the Award Terms, the
Participant’s right to vest in the Restricted Share Unit award under the Plan,
if any, will terminate effective as of the earlier of (i) the date upon which
the Participant is no longer actively employed or (ii) the date upon which the
Participant receives written notice of termination from the Company or the
Employer. The Company shall have the exclusive discretion to determine when the
Participant is no longer actively employed or when the Participant has received
notice of such termination for purposes of the Restricted Share Unit award.
Notwithstanding the foregoing, if applicable employment standards legislation
explicitly requires continued entitlement to vesting during a statutory notice
period, the Participant’s right to vest in the Restricted Share Unit award under
the Plan, if any, will terminate effective as of the last day of the
Participant’s minimum statutory notice period, but the Participant will not earn
or be entitled to pro-rated vesting if the vesting date falls after the end of
the Participant’s statutory notice period, nor will the Participant be entitled
to any compensation for lost vesting.
The Following Provisions Apply for Participants Resident in Quebec:
Consent to Receive Information in English. The Participant acknowledges that it
is the express wish of the parties that these Award Terms, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be written in
English.
Les parties reconnaissent avoir exigé la rédaction en anglais de Conditions
d’attribution, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements paragraph D “Data Privacy” of Appendix A:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, any Subsidiary and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company and any Subsidiary to record such
information and to keep such information in the Participant’s Employee file.
Notifications
Securities Law Information. The Participant acknowledges that he or she is
permitted to sell the Shares acquired under the Plan through the designated
broker appointed by the Company, provided the sale of the Shares takes place
outside of Canada through facilities of a stock exchange on which the Shares are
listed (i.e., the NYSE).
B-3

--------------------------------------------------------------------------------



Foreign Asset/Account Reporting Information. Canadian residents are required to
report to the tax authorities certain foreign property (included Restricted
Share Units) on form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds C$100,000 at any time in the year. The form
must be filed by April 30 of the following year. Restricted Share Units must be
reported—generally at a nil cost—if the C$100,000 cost threshold is exceeded
because of other foreign property the Participant holds. If Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB
would normally equal the fair market value of the Shares at vesting, but if the
Participant owns other Shares, this ACB may have to be averaged with the ACB of
the other Shares. The Participant should consult with his or her personal legal
advisor to ensure compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following terms and conditions will apply to Participants who are subject to
exchange control restrictions and regulations in the People’s Republic of China
(“the PRC”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion:
Award Conditioned on Satisfaction of Regulatory Obligations. Notwithstanding
anything to the contrary in the Award Terms, settlement of the Restricted Share
Units is conditioned on the Company’s obtaining a registration of the Plan with
SAFE and on the continued effectiveness of such registration (the “SAFE
Registration Requirement”). If or to the extent the Company is unable to
complete the registration or maintain the registration, no Shares subject to the
Restricted Shares Units for which a registration cannot be completed or
maintained shall be issued. In this case, the Company retains the discretion to
settle any Restricted Share Units for which the vesting conditions, but not the
SAFE Registration Requirement, have been met in cash paid through local payroll
in an amount equal to the market value of the Shares subject to the Restricted
Share Units less any Tax-Related Items.
Shares Must Remain With Company’s Designated Broker. The Participant agrees to
hold any Shares received upon settlement of the Restricted Share Units with the
Company’s designated broker until the Shares are sold. The limitation shall
apply to all Shares issued to the Participant under the Plan, whether or not the
Participant remains employed with the Company or its Subsidiaries.
Forced Sale of Shares. The Company has the discretion to arrange for the sale of
the Shares issued upon settlement of the Restricted Share Units, either
immediately upon settlement or at any time thereafter. In any event, if the
Participant’s employment is terminated, the Participant will be required to sell
all Shares acquired upon settlement of the Restricted Share Units within such
time period as required by the Company in accordance with SAFE requirements. Any
Shares remaining in the brokerage account at the end of this period shall be
sold by the broker (on behalf of the Participant and the Participant hereby
authorizes such sale). The Participant agrees to sign any additional agreements,
forms and/or consents that reasonably may be requested by the Company (or the
Company’s designated broker) to effectuate the sale of Shares (including,
without limitation, as to the transfer of the sale proceeds and other exchange
control matters noted below) and shall otherwise cooperate with the Company with
respect to such matters. The Participant acknowledges that neither the Company
nor the designated broker is under any obligation to arrange for the sale of
Shares at any particular price (it being understood that the sale will occur in
the market) and that broker’s fees and similar expenses may be incurred in any
such sale. In any event, when the Shares are sold, the sale proceeds, less any
tax withholding, any broker’s fees or commissions, and any similar expenses of
the sale will be remitted to the Participant in accordance with applicable
exchange control laws and regulations.
Exchange Control Restrictions. The Participant understands and agrees that the
Participant will be required to immediately repatriate to China the proceeds
from the sale of any Shares acquired under the Plan and any cash dividends paid
on such Shares. The Participant further understands that such repatriation of
proceeds may need to be effected through a special bank account established by
the Company (or a Subsidiary), and the Participant hereby consents and agrees
that any sale proceeds and cash dividends may be transferred to such special
account by the
B-4

--------------------------------------------------------------------------------



Company (or a Subsidiary) on the Participant’s behalf prior to being delivered
to the Participant and that no interest shall be paid with respect to funds held
in such account.
The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion. If the proceeds are paid to the Participant in U.S.
dollars, Participant understands that a U.S. dollar bank account in China must
be established and maintained so that the proceeds may be deposited into such
account. If the proceeds are paid to the Participant in local currency, the
Participant acknowledges that the Company (or its Subsidiaries) are under no
obligation to secure any particular exchange conversion rate and that the
Company (or its Subsidiaries) may face delays in converting the proceeds to
local currency due to exchange control restrictions. The Participant agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the
Participant. The Participant further agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.
Administration. The Company (or its Subsidiaries) shall not be liable for any
costs, fees, lost interest or dividends or other losses that the Participant may
incur or suffer resulting from the enforcement of the terms of this Appendix or
otherwise from the Company’s operation and enforcement of the Plan, the Award
Terms, the Award in accordance with any applicable laws, rules, regulations and
requirements.
Notifications
Exchange Control Information. Chinese residents may be required to report to
SAFE all details of their foreign financial assets and liabilities (including
Shares acquired under the Plan), as well as details of any economic transactions
conducted with non-Chinese residents.
CZECH REPUBLIC
Notifications
Exchange Control Information. Upon request of the Czech National Bank (the
“CNB”), the Participant may be required to report the following to the CNB:
foreign direct investments, financial credits from abroad, investment in foreign
securities and associated collection of payments (Shares and proceeds from the
sale of Shares may be included in this reporting requirement). The Participant
may need to report the following even in the absence of a request from the CNB:
foreign direct investments with a value of CZK 2,500,000 or more in the
aggregate or other foreign financial assets with a value of CZK 200,000,000 or
more.
Because exchange control regulations change frequently and without notice, the
Participant should consult his or her personal legal advisor prior to the sale
of Shares to ensure compliance with current regulations. It is the Participant’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor any Subsidiary will be liable for any resulting fines or penalties.
FRANCE
Terms and Conditions
Language Consent. By accepting the Restricted Share Units and the Award Terms,
which provides for the terms and conditions of the Restricted Share Units, the
Participant confirms having read and understood the documents relating to this
Award (the Plan and the Award Terms, including the Appendices) which were
provided to the Participant in English. The Participant accepts the terms of
those documents accordingly.
En acceptant l’Attribution d’Actions Attribuées et ce Contrat d’Attribution qui
contient les termes et conditions des Actions Attribuées, le Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le Plan
et le Contrat d’Attribution, ainsi que les Annexes) qui ont été transmis au
Participant en langue anglaise. Le Participant accepte ainsi les conditions et
termes de ces documents.
B-5

--------------------------------------------------------------------------------



Notifications
Tax Information. The Restricted Share Units are not intended to be French
tax-qualified awards.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. Further, French residents with
foreign account balances exceeding prescribed amounts may have additional
monthly reporting requirements. The Participant should consult his or her
personal advisor to ensure compliance with applicable reporting obligations.
Failure to complete this reporting triggers penalties for the resident.
GERMANY
Notifications
Exchange Control Information. If the Participant receives cross-border payments
in excess of €12,500 in connection with the sale of securities (including Shares
acquired under the Plan) or the receipt of any dividends or dividend equivalent
payments, such payment must be reported monthly to the German Federal Bank
(Bundesbank).  The Participant is responsible for the reporting obligation and
should file the report electronically by the fifth day of the month following
the month in which the payment is made. A copy of the report (“Allgemeines
Meldeportal Statistik”) can be accessed via Bundesbank’s website
(www.bundesbank.de) and is available in both German and English.
Foreign Asset/Account Reporting Information. If the Participant’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, the Participant will need to report the acquisition
when he or she files a tax return for the relevant year. A qualified
participation is attained if (i) the value of the Shares acquired exceeds
€150,000, or (ii) in the unlikely event the Participant holds Shares exceeding
10% of the Company’s total common stock.
HONG KONG
Terms and Conditions
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Participant is advised to
exercise caution in relation to the offer. The Restricted Share Units and Shares
issued at vesting do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company, its Subsidiary or
affiliates. The Award Terms, including this Appendix B, the Plan and other
incidental communication materials (i) have not been prepared in accordance with
and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, and (ii)
are intended only for the personal use of each eligible employee of the
Employer, the Company or any Subsidiary or affiliate and may not be distributed
to any other person. If the Participant is in any doubt about any of the
contents of the Award Terms, including this Appendix B, the Plan or any other
incidental communication materials, he or she should obtain independent
professional advice.
Form of Settlement. Restricted Share Units granted to employees resident in Hong
Kong shall be paid in Shares only. In no event shall any of such Restricted
Share Units be paid in cash, notwithstanding any discretion contained in the
Plan to the contrary.
Settlement of Restricted Share Units and Sale of Shares. This provision
supplements paragraph 5 of the Award Terms.
Shares received under the Plan are accepted as a personal investment. In the
event the Participant’s Restricted Share Units vest and Shares are issued to the
Participant within six months of the grant date, the Participant agrees that he
or she will not offer to the public or otherwise dispose of any Shares acquired
prior to the six-month anniversary of the grant date.
B-6

--------------------------------------------------------------------------------



HUNGARY
There are no country-specific provisions.
INDIA
Notifications
Exchange Control Information. Indian residents are required to repatriate to
India all proceeds received from the sale of Shares within 90 days of receipt
and any dividends or dividend equivalent payments within 180 days of receipt, or
within such other period of time as may be required under applicable regulations
and to convert the proceeds into local currency. The Participant must maintain
the foreign inward remittance certificate received from the bank where the
foreign currency is deposited in the event that the Reserve Bank of India or the
Company requests proof of repatriation. It is the Participant’s responsibility
to comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. The Participant is required to
declare any foreign bank accounts and any foreign financial assets (including
Shares held outside India) in the Participant’s annual tax return. The
Participant is responsible for complying with this reporting obligation and
should confer with his or her personal tax advisor in this regard as significant
penalties may apply in the case of non-compliance with foreign asset/account
reporting requirements and because such requirements may change.
ITALY
Terms and Conditions
Plan Document Acknowledgment. In accepting the Award, the Participant
acknowledges that he or she has received a copy of the Plan and the Award Terms
and has reviewed the Plan and the Award Terms, including this Appendix B, in
their entirety and fully understands and accepts all provisions of the Plan and
the Award Terms, including this Appendix B.
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following paragraphs of the Award Terms: paragraph 27
(“Governing Law and Venue”) of the Award Terms; paragraph B (“Responsibility for
Taxes”), paragraph C (“Nature of Award”), paragraph D (“Data Privacy”), and
paragraph F (“Language”) of Appendix A to the Award Terms.
Notifications
Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident and, during any fiscal year, holds investments or financial assets
outside of Italy (e.g., cash, Shares) which may generate income taxable in Italy
(or if the Participant is the beneficial owner of such an investment or asset
even if the Participant does not directly hold the investment or asset), the
Participant is required to report such investments or assets on his or her
annual tax return for such fiscal year (on UNICO Form, RW Schedule, or on a
special form if the Participant is not required to file a tax return).
JAPAN
Notifications
Foreign Asset/Account Reporting Information. The Participant will be required to
report details of any assets held outside of Japan as of December 31 (including
any Shares acquired under the Plan) to the extent such assets have a total net
fair market value exceeding ¥50,000,000. Such report will be due by March 15 of
the following year. The Participant should consult with his or her personal tax
advisor as to whether the reporting obligation applies to the
B-7

--------------------------------------------------------------------------------



Participant and whether the Participant will be required to report details of
any outstanding Restricted Share Units, Shares or cash held by the Participant
in the report.
KOREA
Notifications
Foreign Asset/Account Reporting Information. If the Participant is a Korean
resident, the Participant must declare all of his or her foreign financial
accounts (including any brokerage account) to the Korean tax authority and file
a report with respect to such accounts if the value of such accounts exceeds KRW
500 million (or an equivalent amount in foreign currency). The Participant
should consult with his or her personal tax advisor as to whether the reporting
obligation applies.
MEXICO
Terms and Conditions
Policy Statement. The Award of Restricted Share Units is a unilateral and
discretionary award and, therefore, the Company reserves the absolute right to
amend it and discontinue it at any time without any liability.
The Company, with offices at 201 Isabella Street, Suite 200, Pittsburgh,
Pennsylvania 15212-5872, United States of America, is solely responsible for the
administration of the Plan, and participation in the Plan and the Award of the
Restricted Share Units does not, in any way, establish an employment
relationship between the Participant and the Company since the Participant is
participating in the Plan on a wholly commercial basis and the Participant’s
sole employer is one of the following companies: COMERCIALIZADORA ALUMAX
EXTRUSIONS MEXICO S.A. DE C.V., Howmet Fastening Systems Mexico II S de RL de
CV, Howmet Mexico Casting Center Services S de RL de CV, HOWMET SERVICES DE
MEXICO, S. DE R.L. DE C.V. or Howmet Wheel Services Mexico S de RL de CV, a
Mexican Subsidiary, nor does it establish any rights between the Participant and
the Employer.
Plan Document Acknowledgment. By accepting the Restricted Share Units, the
Participant acknowledges that he or she has received copies of the Plan, has
reviewed the Plan and the Award Terms in their entirety, and fully understands
and accepts all provisions of the Plan and the Award Terms, including the
Appendices.
In addition, the Participant expressly approves that: (i) participation in the
Plan does not constitute an acquired right; (ii) the Plan and participation in
the Plan is offered by the Company on a wholly discretionary basis;
(iii) participation in the Plan is voluntary; and (iv) neither the Company nor
any Subsidiary is responsible for any decrease in the value of the Shares
acquired upon vesting of the Restricted Share Units.
Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of his or her participation in the Plan and therefore grant
a full and broad release to the Employer, the Company and its other Subsidiaries
with respect to any claim that may arise under the Plan.
Spanish Translation
Declaración de Política.
El Otorgamiento de Unidades de Acciones Restringidas es un otorgamiento
unilateral y discrecional y, por lo tanto, la Compañía se reserva el derecho
absoluto de modificar y discontinuar el Plan en cualquier tiempo, sin
responsabilidad alguna.
La Compañía, con oficinas registradas ubicadas en 201 Isabella Street, Suite
200, Pittsburgh, Pennsylvania 15212-5872, United States of America, es
únicamente responsable de la administración del Plan, y la participación en el
Plan y el Otorgamiento de Unidades de Acciones Restringidas no establecen, de
forma alguna, una relación
B-8

--------------------------------------------------------------------------------



de trabajo entre el Participante y la Compañía, ya que el Participante está
participando en el Plan sobre una base comercial y el único patrón es
COMERCIALIZADORA ALUMAX EXTRUSIONS MEXICO S.A. DE C.V., Howmet Fastening Systems
Mexico II S de RL de CV, Howmet Mexico Casting Center Services S de RL de CV,
HOWMET SERVICES DE MEXICO, S. DE R.L. DE C.V. o Howmet Wheel Services Mexico S
de RL de CV, una Afiliada Mexicana, y tampoco establece ningún derecho entre
usted y el Patrón.
Reconocimiento del Documento del Plan.
Al aceptar el Otorgamiento de las Unidades de Acciones Restringidas, el
Participante reconoce que ha recibido copias del Plan, ha revisado el Plan y los
Términos del Otorgamiento en su totalidad y que entiende y acepta completamente
todas las disposiciones contenidas en el Plan y en los Términos del
Otorgamiento, incluyendo los Apéndices.
Adicionalmente, el Participante aprueba expresamente que (i) la participación en
el Plan no constituye un derecho adquirido; (ii) el Plan y la participación en
el Plan se ofrecen por la Compañía de forma enteramente discrecional; (iii) la
participación en el Plan es voluntaria; y (iv) la Compañía, cualquier Filial y
el Patrón no son responsables por cualquier disminución en el valor de las
Acciones adquiridas al momento de tener derecho en relación con las Unidades de
Acciones Restringidas.
Finalmente, el Participante declara que no se reserva ninguna acción o derecho
para interponer una reclamación o demanda en contra de la Compañía por
compensación, daño o perjuicio alguno como resultado de su participación en el
Plan y, por lo tanto, otorga el más amplio y total finiquito al Patrón, la
Compañía y sus Filiales en relación con cualquier reclamación demanda que
pudiera surgir de conformidad con el Plan.
MOROCCO
Terms and Conditions
Settlement. The following provision replaces paragraph 5 of the Award Terms:
Due to exchange control restrictions in Morocco, the Company will settle the
Restricted Share Units by delivering to the Participant, through local payroll,
the cash equivalent of Shares upon vesting of the Restricted Share Units. The
cash payment will equal the number of vested Restricted Share Units multiplied
by the value of one Share on the vesting date, subject to the satisfaction of
any applicable withholding obligations for Tax-Related Items. References in this
Award Terms to Shares issuable in connection with the Restricted Share Units
will include the issuance of its cash equivalent pursuant to this provision.
NETHERLANDS
There are no country-specific provisions.
POLAND
Notifications
Exchange Control Information. The Participant acknowledges that any transfer of
funds in excess of PLN 15,000 into or out of Poland must be affected through a
bank account in Poland. The Participant understands that he or she is required
to store all documents connected with any foreign exchange transactions the
Participant engages in for a period of five years, as measured from the end of
the year in which such transaction occurred.
Foreign Asset/Account Reporting Information. If the Participant maintains bank
or brokerage accounts holding cash and foreign securities (including Shares)
outside of Poland, he or she will be required to report information to the
National Bank of Poland on transactions and balances in such accounts if the
value of such cash and securities exceeds PLN 7 million. If required, such
reports must be filed on special forms available on the website of the
B-9

--------------------------------------------------------------------------------



National Bank of Poland. The Participant should consult with his or her personal
legal advisor to determine whether he or she will be required to submit reports
to the National Bank of Poland.
SINGAPORE
Terms and Conditions
Sale Restriction. The Participant agrees that any Shares acquired pursuant to
the Restricted Share Units will not be offered for sale in Singapore prior to
the six-month anniversary of the grant date unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).
Notifications
Securities Law Information. The grant of Restricted Share Units is being made to
the Participant in reliance on the “Qualifying Person” exemption under section
273(1)(f) of the SFA under which it is exempt from the prospectus and
registration requirements and is not made with a view to the underlying Shares
being subsequently offered for sale to any other party. The Plan has not been
and will not be lodged or registered as a prospectus with the Monetary Authority
of Singapore.
Director Notification Obligation. If the Participant is a director, associate
director or shadow director of the Company’s Singapore Subsidiary or affiliate,
the Participant is subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Company’s Singapore Subsidiary or affiliate in writing when the Participant
receives an interest (e.g., a grant of Restricted Share Units, the acquisition
of Shares under the Plan, etc.) in the Company or any Subsidiary or affiliate.
In addition, the Participant must notify the Company’s Singapore Subsidiary or
affiliate when the Participant sells Shares or shares of the Company or its
Subsidiary or affiliate (including when the Participant sells Shares issued upon
vesting and settlement of the Restricted Share Units). These notifications must
be made within two business days of (i) acquiring or disposing of any interest
in the Company or any Subsidiary or affiliate or (ii) any change in a
previously-disclosed interest (e.g., upon vesting of the Restricted Share Units
or when Shares acquired under the Plan are subsequently sold). In addition, a
notification of the Participant’s interests in the Company or any Subsidiary or
affiliate must be made within two business days of becoming a director,
associate director or shadow director.
SOUTH AFRICA
Terms and Conditions
Responsibility for Taxes. The following supplements paragraph B “Responsibility
for Taxes” of Appendix A:
By accepting the grant of Restricted Share Units, the Participant agrees that,
immediately upon vesting and settlement of the Restricted Share Units, the
Participant will notify the Employer of the amount of any gain realized. If the
Participant fails to advise the Employer of the gain realized upon vesting and
settlement, the Participant may be liable for a fine. The Participant will be
solely responsible for paying any difference between the actual tax liability
and the amount withheld by the Employer.
Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required in connection with the Restricted Share Units, no filing or reporting
requirements should apply when the Restricted Share Units are granted or when
Shares are issued upon vesting and settlement of the Restricted Share Units.
However, because the exchange control regulations are subject to change, the
Participant should consult the Participant’s personal advisor prior to vesting
and settlement of the Restricted Share Units to ensure compliance with current
regulations. The Participant is responsible for ensuring compliance with all
exchange control laws in South Africa.
B-10

--------------------------------------------------------------------------------



Securities Law Acknowledgement. In compliance with South African Securities Law,
the Participant acknowledges that the Participant has been notified that the
documents related to the Plan are available for the Participant’s review on the
Company’s public site or intranet site, as applicable.
SPAIN
Terms and Conditions
No Entitlement for Claims or Compensation. The following provisions supplement
paragraph A “Termination” of Appendix A.
By accepting the Restricted Share Units, the Participant consents to
participation in the Plan and acknowledges that Participant has received a copy
of the Plan acknowledges that the Participant has read and specifically accepts
the vesting and termination conditions in the Award Terms.
The Participant understands and agrees that, as a condition of the grant of the
Restricted Share Units, if the Participant’s employment terminates, unless
otherwise provided in the Award Terms or by the Company, that the Participant
will not be entitled to continue vesting in any RSUs upon cessation of the
Participant’s employment or service and any unvested Restricted Share Units
shall be forfeited without entitlement to the underlying Shares or to any amount
as indemnification in the event of a termination, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.
The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant Restricted Share Units under the Plan to
individuals who may be Employees of the Company or a Subsidiary. The decision is
limited and entered into based upon the express assumption and condition that
any Restricted Share Units will not economically or otherwise bind the Company
or any Subsidiary, including the Employer, on an ongoing basis, other than as
expressly set forth in the Award Terms. Consequently, the Participant
understands that the Restricted Share Units are granted on the assumption and
condition that the Restricted Share Units shall not become part of any
employment or service agreement (whether with the Company or any Subsidiary,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
Restricted Share Units, which is gratuitous and discretionary, since the future
value of the Restricted Share Units and the underlying Shares is unknown and
unpredictable. The Participant also understands that the grant of Restricted
Share Units would not be made but for the assumptions and conditions set forth
hereinabove; thus, the Participant understands, acknowledges and freely accepts
that, should any or all of the assumptions be mistaken or any of the conditions
not be met for any reason, the Restricted Share Unit and any right to the
underlying Shares shall be null and void.
Notifications
Securities Law Information. A Restricted Share Unit is not considered to be a
security under Spanish law. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory
with respect to the Restricted Share Units. No public offering prospectus has
been nor will be registered with the Comisión Nacional del Mercado de Valores
(Spanish Securities Exchange Commission) (“CNMV”). Neither the Plan nor the
Award Terms constitute a public offering prospectus and they have not been, nor
will they be, registered with the CNMV.
Exchange Control Information. To participate in the Plan, the Participant must
comply with exchange control regulations in Spain. The acquisition of Shares
upon vesting of the Restricted Share Units and subsequent sales of Shares must
be declared for statistical purposes to the Dirección General de Comercio e
Inversiones (the “DGCI”).
B-11

--------------------------------------------------------------------------------



Because the Participant will not purchase or sell the Shares through the use of
a Spanish financial institution, the Participant must make the declaration
himself or herself by filing a Form D-6 with the DGCI. Generally, the Form D-6
must be filed each January while the Shares are owned. In addition, the sale of
Shares must also be declared on Form D-6 filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold, in which case, the filing is
due within one month after the sale.
In addition, the Participant may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
to the Participant by the Company) depending on the value of such accounts and
instruments and the amount of the transactions during the relevant year as of
December 31 of the relevant year.
Foreign Asset/Account Reporting Information. The Participant is required to
declare electronically to the Bank of Spain any securities accounts (including
brokerage accounts held abroad), as well as the Shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000.
Further, to the extent that the Participant holds Shares and/or has bank
accounts outside Spain with a value in excess of €50,000 (for each type of
asset) as of December 31, the Participant will be required to report information
on such assets on his or her tax return (tax form 720) for such year. After such
Shares and/or accounts are initially reported, the reporting obligation will
apply for subsequent years only if the value of any previously-reported Shares
or accounts increases by more than €20,000 or if the Participant sells or
otherwise disposes of any previously-reported Shares or accounts.
SWITZERLAND
Notifications
Securities Law Information. Because the offer of the Restricted Share Units is
considered a private offering in Switzerland; it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Restricted Share Units (i) constitute a prospectus according to articles 35 et
seq. of the Swiss Federal Act on Financial Services (“FinSA”), (ii) may be
publicly distributed nor otherwise made publicly available in Switzerland to any
person other than an employee of the Company or one of its subsidiaries or (iii)
has been or will be filed with, approved or supervised by any Swiss reviewing
body according to article 51 FinSA or any Swiss regulatory authority, including
the Swiss Financial Market Supervisory Authority (“FINMA”).
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following supplements paragraph B “Responsibility
for Taxes” of Appendix A:
Without limitation to paragraph B “Responsibility for Taxes” of Appendix A, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company or the Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Participant also
agrees to indemnify and keep indemnified the Company and the Employer against
any Tax-Related Items that they are required to pay or withhold or have paid or
will have to pay to HMRC (or any other tax authority or any other relevant
authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a Director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act of 1934), the Participant may not be able to indemnify
the Company or the Employer for the amount of any income tax not collected from
or paid by the Participant, as it may be considered a loan. In this case, the
amount of any uncollected income tax may constitute a benefit to the Participant
on which additional income tax and employee National Insurance contributions
(“NICs”) may be
B-12

--------------------------------------------------------------------------------



payable. The Participant agrees to report and pay any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and to pay
the Employer for the value of the employee NICs due on this additional benefit,
which the Company or the Employer may recover from the Participant by any of the
means referred to in the Award Terms, including the Appendices.
B-13